DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 August 2021 was filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements has been considered by the Office.

Terminal Disclaimer
The terminal disclaimer filed on 18 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,930,931 and 11,031,595 and any patents granted to US Applications 16/647,307, 16/633,455, and 16/480,832 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 18 October 2021, with respect to the rejection(s) of claims 1-10 and 15-16 under 35 U.S.C. § 102 and 103 in view of Lampe have been fully considered and are persuasive. Applicant has amended the instant claims so that the first dopant is no longer within the dopants taught by Lampe.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lampe and Buckley.
Applicant’s arguments and Terminal Disclaimer, filed 18 October 2021, with respect to US Patents 11031595, 10930931, and applications 16480832,16633455, and 16647307 have been fully considered and are persuasive.  The double patenting rejections of these cases have been withdrawn. 
Applicant’s arguments, filed 18 October 2021, with respect to double patenting rejections of US Patents 10,305,100, 8,932,481, 9,059,462, and application 17/047,233 have been fully considered and are persuasive.  The double patenting rejections have been withdrawn. 
18 October 2021 have been fully considered but they are not persuasive. Applicants argue that the remaining double patenting rejections are filed after the instant case and should not prevent allowance. However, the ODP rejections for these cases are maintained until the instant claims are allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lampe-Onnerud et al. (US 2002/0192556, hereinafter referred to as “Lampe”) in view of Buckley et al. (US 2009/0263707, hereinafter referred to as “Buckley”).
As to Claims 1, 6, and 9: Lampe teaches an electrode active material with the structure Li1.05Mg0.05Ni0.87Co0.1Mn0.03O2 [0049-0050] where Mg reads as the first dopant, Mn reads as the second dopant and the ratio of the first dopant to the second dopant is 1.6667.
Lampe does not teach that the first dopant is from the instantly claimed list.
However, Buckley teaches that Mg, Zn, Zr, Ce, and Y are functional equivalents as dopants in a lithium metal oxide composition [0006]. Lampe and Buckley are analogous art in that they are from the same field of endeavor, namely lithium metal oxide compositions for battery materials. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the  Zn, Zr, Ce, and Y of Buckley in place of the Mg of Lampe because Buckley teaches that these metals are functional equivalents for the purposes of dopants in lithium metal oxide compositions [0006].
As to Claim 2: Lampe and Buckley render obvious the composition of claim 1 (supra). Lampe further teaches that the lithium transition metal oxide forms a layered structure wherein the first dopant partly substitutes for the lithium layer [0036, 0040-0041].
As to Claim 3: Lampe and Buckley render obvious the cathode material (i.e., a positive electrode active material) of claim 2 (see above). 

However, Lampe teaches that the lithium transition metal oxide forms a layered structure wherein the first dopant partly substitutes for the lithium layer [0036, 0040-0041]. However, Lampe teaches that the “A” atoms partly substitute for the Li atoms [0036]. Therefore a person having ordinary skill in the art would expect the amount of the A atoms in the Li layer to be all or most of the atoms with only a minor amount intercalating the transition metal layer. 
As to Claim 4: Lampe and Buckley render obvious the composition of claim 1 (supra). Lampe further teaches that the lithium transition metal oxide forms a layered structure wherein the second dopant partly substitutes for the nickel cobalt layer [0036, 0040-0041].
As to Claim 5: Lampe and Buckley render obvious the cathode material (i.e., a positive electrode active material) of claim 4 (see above). 
Lampe does not teach that the second doping element is included in the transition metal layer and the lithium layer in a weight ratio of 80:20 to 100:0.
However, Lampe teaches that the lithium transition metal oxide forms a layered structure wherein the second dopant partly substitutes for the transition metal layer [0036, 0040-0041]. However, Lampe teaches that the “B” atoms partly substitute for the Ni atoms [0036]. Therefore a person having ordinary skill in the art would expect the amount of the B atoms in the transition metal layer to be all or most of the atoms with only a minor amount intercalating the transition metal layer. 
As to Claim 7: Lampe and Buckley render obvious the cathode material of Claim 1 (see above).
Lampe does not teach that the amount of the first doping element is between 500 and 10,000 ppm based on the total weight of the positive electrode active material.
However, Lampe teaches that the first dopant is present in an amount, x2, which is between 0 to 0.2 in the formula Lix1Ax2Ni1-y-zCoyBzO2 [0009]. At the time of filing it would have been obvious to a person having ordinary skill in the art to select an amount of the first dopant A, within the ranges taught by Lampe for x2 and have the amount be within the claimed range of 500-10,000 ppm.
As to Claim 8: Lampe and Buckley render obvious the cathode material of Claim 1 (see above).

However, Lampe teaches that the first dopant is present in an amount, z, which is between 0 to 0.2 in the formula Lix1Ax2Ni1-y-zCoyBzO2 [0009]. At the time of filing it would have been obvious to a person having ordinary skill in the art to select an amount of the second dopant B, within the ranges taught by Lampe for z and have the amount be within the claimed range of 500-10,000 ppm.
As to Claim 10: Lampe and Buckley render obvious the composition of claim 1 (see above).
Lampe does not teach a composition which has the structure of formula 2. 
However, Lampe teaches that the lithium transition metal oxide forms a layered structure wherein the second dopant partly substitutes for the transition metal layer and the first dopant partly substitutes for the lithium layer [0036, 0040-0041]. However, Lampe teaches that the “B” atoms partly substitute for the Ni atoms and Lampe teaches that the “A” atoms partly substitute for the Li atoms [0036]. Therefore a person having ordinary skill in the art would expect the amount of the B atoms in the transition metal layer to be all or most of the atoms with only a minor amount intercalating the transition metal layer and the amount of the A atoms in the Li layer to be all or most of the atoms with only a minor amount intercalating the transition metal layer which would result in a composition which can be written as that of formula 2.
As to Claims 15 and 16: and Buckley render obvious teaches the cathode material of claim 1 (supra). Lampe further teaches that the cathode material is for use as a cathode (i.e., positive electrode) in a lithium battery (i.e., a lithium secondary battery). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 and 18 of copending Application No. 16/617,273 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to lithium transition metal oxides doped with the same dopants such as aluminum, manganese, zirconium, magnesium, and barium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11-14 of copending Application No. 16/756,073 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to lithium transition metal oxides doped with the same dopants such as aluminum and zirconium.


Claims 1-10 and 15-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 and 11-12 of copending Application No. 16/701,621 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to lithium transition metal oxides doped with the same dopants including aluminum and zirconium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 15-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 and 13 of copending Application No. 16/700,248 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to a lithium transition metal oxide doped with the same dopants including zirconium and aluminum.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.